 



Exhibit 10.1
EXECUTION COPY
GOLDMAN, SACHS & CO. | 85 BROAD STREET | NEW YORK, NEW YORK 10004 | TEL:
212-902-1000
Opening Transaction

     
To:
  Panera Bread Company
 
  6710 Clayton Road
 
  Richmond Heights, MO 63117 
 
   
A/C:
   
 
   
From:
  Goldman, Sachs & Co.
 
   
Re:
  Capped Accelerated Stock Buyback
 
   
Ref. No:
  As provided in the Supplemental Confirmation
 
   
Date:
  November 27, 2007 

 
     This master confirmation (this “Master Confirmation”), dated as of
November 27, 2007 is intended to set forth certain terms and provisions of
certain Transactions (each, a “Transaction”) entered into from time to time
between Goldman, Sachs & Co. (“GS&Co.”) and Panera Bread Company
(“Counterparty”). This Master Confirmation, taken alone, is neither a commitment
by either party to enter into any Transaction nor evidence of a Transaction. The
additional terms of any particular Transaction shall be set forth in (i) a
Supplemental Confirmation in the form of Schedule A hereto (a “Supplemental
Confirmation”), which shall reference this Master Confirmation and supplement,
form a part of, and be subject to this Master Confirmation and (ii) a Trade
Notification in the form of Schedule B hereto (a “Trade Notification”), which
shall reference the relevant Supplemental Confirmation and supplement, form a
part of, and be subject to such Supplemental Confirmation. This Master
Confirmation, each Supplemental Confirmation and the related Trade Notification
together shall constitute a “Confirmation” as referred to in the Agreement
specified below.
     The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc., are incorporated into
this Master Confirmation. This Master Confirmation, each Supplemental
Confirmation and the related Trade Notification evidence a complete binding
agreement between Counterparty and GS&Co. as to the subject matter and terms of
each Transaction to which this Master Confirmation, such Supplemental
Confirmation and Trade Notification relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.
     This Master Confirmation, each Supplemental Confirmation and each Trade
Notification supplement, form a part of, and are subject to an agreement in the
form of the 2002 ISDA Master Agreement (the “Agreement”) as if GS&Co. and
Counterparty had executed the Agreement on the date of this Master Confirmation
(but without any Schedule except for (i) U.S. Dollars (“USD”) as the Termination
Currency, and (ii) the election that the “Cross Default” provisions of
Section 5(a)(vi) shall apply to Counterparty with a “Threshold Amount” of
USD50 million).
     The Transactions shall be the sole Transactions under the Agreement. If
there exists any ISDA Master Agreement between GS&Co. and Counterparty or any
confirmation or other agreement between GS&Co. and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between GS&Co. and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which GS&Co.
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement.

1



--------------------------------------------------------------------------------



 



     All provisions contained or incorporated by reference in the Agreement
shall govern this Master Confirmation, each Supplemental Confirmation and each
Trade Notification except as expressly modified herein or in the related
Supplemental Confirmation.
     If, in relation to any Transaction to which this Master Confirmation, a
Supplemental Confirmation and a Trade Notification relate, there is any
inconsistency between the Agreement, this Master Confirmation, any Supplemental
Confirmation, any Trade Notification and the Equity Definitions, the following
will prevail for purposes of such Transaction in the order of precedence
indicated: (i) such Trade Notification, (ii) such Supplemental Confirmation;
(iii) this Master Confirmation; (iv) the Agreement; and (v) the Equity
Definitions.
1. Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation and Trade Notification relating to any Transaction, shall govern
such Transaction.

     
General Terms:
   
 
   
Trade Date:
  For each Transaction, as set forth in the related Supplemental Confirmation.
 
   
Buyer:
  Counterparty
 
   
Seller:
  GS&Co.
 
   
Shares:
  Class A Common stock, par value $0.0001 per share, of Counterparty (Ticker:
PNRA)
 
   
Exchange:
  Nasdaq Global Select Market
 
   
Related Exchange(s):
  All Exchanges.
 
   
Prepayment\Variable
Obligation:
  Applicable
 
   
Prepayment Amount:
  For each Transaction, as set forth in the related Supplemental Confirmation.
 
   
Prepayment Date:
  For each Transaction, as set forth in the related Supplemental Confirmation.
 
   
Valuation:
   
 
   
Hedge Period:
  The period from and including the Hedge Period Start Date to and including the
Hedge Completion Date.
 
   
Hedge Period Start Date:
  For each Transaction, as set forth in the related Supplemental Confirmation.
 
   
Hedge Completion Date:
  For each Transaction, as set forth in the related Trade Notification, to be
the Exchange Business Day on which GS&Co. finishes establishing its initial
hedge positions in respect of such Transaction, as determined by GS&Co. in its
sole discretion, but in no event later than the Hedge Period End Date.
 
   
Hedge Period End Date:
  For each Transaction, as set forth in the related Supplemental Confirmation.
 
   
Hedge Period Reference
Price:
  For each Transaction, as set forth in the related Trade Notification, to be
the lower of (i) the average of the VWAP Prices for the Exchange Business Days
in the Hedge Period, subject to “Valuation Disruption” below each Exchange
Business Day in the Hedge Period and (ii) the Maximum Hedge Period Reference
Price.

2



--------------------------------------------------------------------------------



 



     
Maximum Hedge Period
Reference Price:
  For each Transaction, as set forth in the Supplemental Confirmation.
 
   
VWAP Price:
  For any Exchange Business Day, as determined by the Calculation Agent based on
the Nasdaq 10b-18 Volume Weighted Average Price per Share for the regular
trading session (including any extensions thereof) of the Exchange on such
Exchange Business Day (without regard to pre-open or after hours trading outside
of such regular trading session for such Exchange Business Day), as published by
Bloomberg at or about 4:15 p.m. New York time (or 15 minutes following the end
of any extension of the regular trading session) on such Exchange Business Day,
on Bloomberg page “PNRA.Q <Equity> AQR_SEC” (or any successor thereto), or if
such price is not so reported on such Exchange Business Day for any reason, as
reasonably determined by the Calculation Agent. For purposes of calculating the
VWAP Price, the Calculation Agent will include only those trades that are
reported during the period of time during which Counterparty could purchase its
own shares under Rule 10b-18(b)(2) and are effected pursuant to the conditions
of Rule 10b-18(b)(3), each under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (such trades, “Rule 10b-18 eligible transactions”).
 
   
Forward Price:
  The average of the VWAP Prices for the Exchange Business Days in the
Calculation Period, subject to “Valuation Disruption” below.
 
   
Forward Price
Adjustment Amount:
  For each Transaction, as set forth in the related Supplemental Confirmation.
 
   
Calculation Period:
  The period from and including the Calculation Period Start Date to and
including the Termination Date.
 
   
Calculation Period Start
Date:
  For each Transaction, as set forth in the related Trade Notification, to be
the first Exchange Business Day immediately following the Hedge Completion Date.
 
   
Termination Date:
  The Scheduled Termination Date; provided that GS&Co. shall have the right to
designate any Exchange Business Day on or after the First Acceleration Date to
be the Termination Date (the “Accelerated Termination Date”) by delivering
notice to Counterparty of any such designation prior to 11:59 p.m. New York City
time on such Exchange Business Day.
 
   
Scheduled Termination Date:
  For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.
 
   
First Acceleration Date:
  For each Transaction, as set forth in the related Supplemental Confirmation.
 
   
Valuation Disruption:
  The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the Hedge
Period, Calculation Period or Settlement Valuation Period” after the word
“material,” in the third line thereof.
 
   
 
  Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
 
   
 
  Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) in the Hedge Period or the Calculation
Period,

3



--------------------------------------------------------------------------------



 



     
 
  the Calculation Agent may, in its good faith and commercially reasonable
discretion, postpone either or both of the Hedge Period End Date and/or the
Scheduled Termination Date, or (ii) in the Settlement Valuation Period, the
Calculation Agent may extend the Settlement Valuation Period. If any such
Disrupted Day is a Disrupted Day because of a Market Disruption Event (or a
deemed Market Disruption Event as provided herein), the Calculation Agent shall
determine whether (i) such Disrupted Day is a Disrupted Day in full, in which
case the VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Hedge Period Reference Price, the Forward Price or the
Settlement Price, as the case may be, or (ii) such Disrupted Day is a Disrupted
Day only in part, in which case the VWAP Price for such Disrupted Day shall be
determined by the Calculation Agent based on Rule 10b-18 eligible transactions
in the Shares on such Disrupted Day effected before the relevant Market
Disruption Event occurred and/or after the relevant Market Disruption Event
ended, and the weighting of the VWAP Price for the relevant Exchange Business
Days during the Hedge Period, the Calculation Period or the Settlement Valuation
Period, as the case may be, shall be adjusted in a commercially reasonable
manner by the Calculation Agent for purposes of determining the Hedge Period
Reference Price, the Forward Price or the Settlement Price, as the case may be,
with such adjustments based on, among other factors, the duration of any Market
Disruption Event and the volume, historical trading patterns and price of the
Shares.
 
   
 
  If a Disrupted Day occurs during the Hedge Period, the Calculation Period or
the Settlement Valuation Period, as the case may be, and each of the nine
immediately following Scheduled Trading Days is a Disrupted Day, then the
Calculation Agent, in its good faith and commercially reasonable discretion, may
deem such ninth Scheduled Trading Day to be an Exchange Business Day that is not
a Disrupted Day and determine the VWAP Price for such ninth Scheduled Trading
Day using its good faith estimate of the value of the Shares on such ninth
Scheduled Trading Day based on the volume, historical trading patterns and price
of the Shares and such other factors as it deems appropriate.
 
   
Prepayment Adjustment
Amount:
  The product of (x) the Prepayment Amount and (y) one minus the Hedge Ratio as
of the Hedge Completion Date. GS&Co. shall pay Counterparty the Prepayment
Adjustment Amount on the Prepayment Adjustment Date.
 
   
Hedge Ratio:
  As of any day, a fraction, the numerator of which is the number of Shares
representing GS&Co.’s actual “delta” hedge of the Transaction on such day (which
the parties acknowledge may consist of Shares purchased by GS&Co. or derivatives
entered into by GS&Co.) and the denominator of which is GS&Co.’s theoretical
“delta” hedge of the Transaction on such day (determined based on such
procedures and models as is used by GS&Co. in the ordinary course in similar
transactions and assuming that (x) the Number of Shares to be Delivered is
calculated on the basis of the Prepayment Amount without subtraction for any
Prepayment Adjustment Amount and (y) assuming that such theoretical “delta”
hedge is the “delta” hedge that GS&Co. expects as of such date that it would
purchase by the end of the Hedge Period if it were able to fully establish its
initial “delta” hedge of such unadjusted Prepayment Amount by the end of such
Hedge Period assuming it may still end on the Hedge Period End Date), as
determined by the Calculation Agent.
 
   
Prepayment Adjustment
Date:
  Three (3) Exchange Business Days following the Hedge Completion Date.

4



--------------------------------------------------------------------------------



 



     
Settlement Terms:
   
 
   
Physical Settlement:
  Applicable; provided that GS&Co. does not, and shall not, make the agreement
or the representations set forth in Section 9.11 of the Equity Definitions
related to the restrictions imposed by applicable securities laws with respect
to any Shares delivered by GS&Co. to Counterparty under any Transaction.
 
   
Number of Shares to be Delivered:
  A number of Shares equal to (a)(i) the Prepayment Amount minus (ii) the
Prepayment Adjustment Amount divided by (b)(i) the Forward Price minus (ii) the
Forward Price Adjustment Amount; provided that the Number of Shares to be
Delivered shall not be less than the Minimum Shares. The Number of Shares to be
Delivered on the Settlement Date shall be reduced, but not below zero, by any
Shares delivered pursuant to the Initial Share Delivery and Minimum Share
Delivery described below.
 
   
Excess Dividend Amount:
  For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.
 
   
Settlement Date:
  The date that is one Settlement Cycle immediately following the Termination
Date.
 
   
Settlement Currency:
  USD
 
   
Initial Share Delivery:
  GS&Co. shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.
 
   
Initial Share Delivery Date:
  For each Transaction, as set forth in the relevant Supplemental Confirmation.
 
   
Initial Shares:
  For each Transaction, as set forth in the relevant Supplemental Confirmation.
 
   
Minimum Share Delivery:
  GS&Co. shall deliver a number of Shares equal to the excess, if any, of the
Minimum Shares over the Initial Shares on the Minimum Share Delivery Date in
accordance with Section 9.4 of the Equity Definitions, with the Minimum Share
Delivery Date deemed to be a “Settlement Date” for purposes of such Section 9.4.
 
   
Minimum Share Delivery
Date:
  The date one Settlement Cycle immediately following the Hedge Completion Date.
 
   
Minimum Shares:
  For each Transaction, as set forth in the related Supplemental Confirmation.
 
   
Share Adjustments:
   
 
   
Potential Adjustment Event:
  Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.
 
   
 
  It shall constitute an additional Potential Adjustment Event if the Scheduled
Termination Date for any Transaction is postponed pursuant to “Valuation
Disruption” above, in which case the Calculation Agent may, in its commercially
reasonable discretion, adjust any relevant terms of any such

5



--------------------------------------------------------------------------------



 



     
 
  Transaction as necessary to preserve as nearly as practicable the fair value
of such Transaction to GS&Co. prior to such postponement.
 
   
Extraordinary Dividend:
  For any calendar quarter occurring (in whole or in part) during the period
from and including the first day of the Hedge Period to and including the
Termination Date, any dividend or distribution on the Shares with an ex-dividend
date occurring during such calendar quarter (other than any dividend or
distribution of the type described in Section 11.2(e)(i) or
Section 11.2(e)(ii)(A) or (B) of the Equity Definitions).
 
   
Method of Adjustment:
  Calculation Agent Adjustment
 
   
Extraordinary Events:
   
 
   
Consequences of Merger Events:
   

                 
 
  (a)   Share-for-Share:   Modified Calculation Agent Adjustment    
 
               
 
  (b)   Share-for-Other:   Cancellation and Payment    
 
               
 
  (c)   Share-for-Combined:   Component Adjustment    
 
               
 
      Determining Party:   GS&Co.    

     
Tender Offer:
  Applicable; provided that (i) Section 12.1(l) of the Equity Definitions shall
be amended (x) by deleting the parenthetical in the fifth line thereof, (y) by
replacing “that” in the fifth line thereof with “whether or not such
announcement” and (z) by adding immediately after the words “Tender Offer” in
the fifth line thereof “, and any publicly announced change or amendment to such
an announcement (including the announcement of an abandonment of such
intention)” and (ii) Sections 12.3(a) and 12.3(d) of the Equity Definitions
shall each be amended by replacing each occurrence of the words “Tender Offer
Date” by “Announcement Date.”
Consequences of Tender Offers:
   

             
 
  (a)   Share-for-Share:   Modified Calculation Agent Adjustment or Cancellation
and Payment, at the election of GS&Co., provided that any such election shall be
made in good faith and in a commercially reasonable manner (in light of market
conditions and trading characteristics of the Shares at the time and information
available to GS&Co. at such time).
 
           
 
  (b)   Share-for-Other:   Modified Calculation Agent Adjustment or Cancellation
and Payment, at the election of GS&Co., provided that any such election shall be
made in good faith and in a commercially reasonable manner (in light of market
conditions and trading characteristics of the Shares at the time and information
available to GS&Co. at such time).
 
           
 
  (c)   Share-for-Combined:   Modified Calculation Agent Adjustment or
Cancellation and Payment, at the election of GS&Co., provided that any such
election shall be made in good faith and in a commercially reasonable manner (in
light of market conditions and trading characteristics of the Shares at the time
and information available to GS&Co. at such time).
 
           
 
      Determining Party:   GS&Co. If GS&Co. elects Cancellation and Payment as
the consequence for any Tender Offer pursuant to the foregoing

6



--------------------------------------------------------------------------------



 



             
 
          elections for Share-for-Share, Share-for-Other and Share-for-Combined
Tender Offers, GS&Co. shall, at Counterparty’s request, describe to Counterparty
the reasons for such determination but only to the extent such description does
not violate any applicable legal, regulatory or self-regulatory requirements or
related policies or procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by GS&Co.) or any
contractual obligations of GS&Co., including without limitation any requirement
for or obligation of GS&Co. to keep certain information relevant to such
determination confidential.

     
Nationalization,
Insolvency or Delisting:
  Cancellation and Payment with GS&Co. as Determining Party; provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, the American Stock Exchange, The NASDAQ
Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
be deemed to be the Exchange.

             
 
      Determining Party:   GS&Co.

     
Additional Disruption Events:
   
 
   
Change in Law:
  Applicable; provided that Section 12.9(a)(ii)(Y) of the Equity Definitions
shall not apply if the Calculation Agent determines that such party could have
taken reasonable steps to avoid such material increase in cost.
 
   
Failure to Deliver:
  Applicable
 
   
Insolvency Filing:
  Applicable
 
   
Loss of Stock Borrow:
  Applicable; provided that Sections 12.9(a)(vii) and 12.9(b)(iv) of the Equity
Definitions shall be amended by deleting the words “at a rate equal to or less
than the Maximum Stock Loan Rate” and replacing them with “at a rate of return
equal to or greater than zero”.
 
   
Hedging Party:
  GS&Co.
 
   
Determining Party:
  GS&Co.
 
   
Additional Termination Event(s):
  Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, any Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with such terminated
Transaction(s) (or portions thereof) being the Affected Transaction(s) and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction(s).

7



--------------------------------------------------------------------------------



 



     
 
  The declaration by the Issuer of any Extraordinary Dividend, the ex-dividend
date for which occurs or is scheduled to occur during the Hedge Period or the
Calculation Period, will constitute an Additional Termination Event, with
Counterparty as the sole Affected Party and all Transactions hereunder as the
Affected Transactions.
 
   
Non-Reliance/Agreements and Acknowledgements Regarding Hedging
Activities/Additional Acknowledgements:
  Applicable
 
   
Transfer:
  Notwithstanding anything to the contrary in the Agreement, GS&Co. may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of GS&Co. under any Transaction, in whole or in part, to an affiliate
of GS&Co. whose obligations are guaranteed by The Goldman Sachs Group, Inc.
without the consent of Counterparty.
 
   
GS&Co. Payment Instructions:
  Chase Manhattan Bank New York
For A/C Goldman, Sachs & Co.
A/C
ABA:
 
   
Counterparty’s Contact Details for Purpose of Giving Notice:
  Telephone No.:
Facsimile No.:
Attention: Jeffrey W. Kip, Senior Vice President and Chief Financial Officer
 
   
 
  With a copy to:
 
  Jeannette K Boot
 
  WilmerHale
 
  399 Park Avenue
 
  New York, NY 10022
 
  Telephone No.: (212) 295-6507
 
  Facsimile No.: (212) 230-8888
 
   
GS&Co.’s Contact Details for Purpose of Giving Notice:
  Telephone No.:
Facsimile No.:
Attention: Equity Operations: Options and Derivatives
 
   
 
  With a copy to:
 
  Tracey McCabe
 
  Equity Capital Markets
 
  One New York Plaza
 
  New York, NY 10004
 
  Telephone No.:
 
  Facsimile No.:
 
   
2. Calculation Agent.
  GS&Co.

3. Additional Mutual Representations, Warranties and Covenants of Each Party. In
addition to the representations, warranties and covenants in the Agreement, each
party represents, warrants and covenants to the other party that:

8



--------------------------------------------------------------------------------



 



     (a) Eligible Contract Participant. It is an “eligible contract
participant”, as defined in the U.S. Commodity Exchange Act (as amended), and is
entering into each Transaction hereunder as principal (and not as agent or in
any other capacity, fiduciary or otherwise) and not for the benefit of any third
party.
     (b) Accredited Investor. Each party acknowledges that the offer and sale of
each Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, each party represents and warrants to the
other that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D under the Securities Act and (iii) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.
4. Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to GS&Co. that:
     (a) The purchase or writing of each Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.
     (b) It is not entering into any Transaction (i) on the basis of, and, as of
the Effective Date (as defined below) for such Transaction, is not aware of, any
material non-public information with respect to the Shares, (ii) in anticipation
of, in connection with, or to facilitate, a distribution of its securities, a
self tender offer or a third-party tender offer or (iii) to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for the
Shares).
     (c) Each Transaction is being entered into pursuant to a Share buy-back
program which shall be publicly disclosed prior to the opening of trading in the
Shares during regular trading hours on the Exchange on the Exchange Business Day
immediately following the Trade Date (such Exchange Business Day, the “Effective
Date”) and in compliance with applicable law and its Board of Directors has
approved the use of derivatives to effect the Share buy-back program.
     (d) Without limiting the generality of Section 13.1 of the Equity
Definitions, it acknowledges that neither GS&Co. nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of any Transaction under any accounting
standards including FASB Statements 128, 133 as amended, or 149, 150, EITF
00-19, 01-6 or EITF 03-6 (or any successor issue statements) or under the
Financial Accounting Standards Board’s Liabilities & Equity Project.
     (e) As of (i) the date hereof and (ii) the Trade Date for each Transaction
hereunder, other than with respect to the disclosure of the relevant Transaction
to be made on the Effective Date of the relevant Transaction pursuant to
Section 4(C) above, Counterparty is in compliance with its reporting obligations
under the Exchange Act and its most recent Annual Report on Form 10-K, together
with all reports subsequently filed by it pursuant to the Exchange Act, taken
together and as amended and supplemented to the date of this representation, do
not, as of their respective filing dates, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;
     (f) Counterparty shall report each Transaction as required under
Regulation S-K and/or Regulation S-B under the Exchange Act, as applicable.
     (g) The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during any Regulation M Period (as defined below)
for any Transaction unless Counterparty has provided written notice to GS&Co. of
such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 5
below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 6 below; “Regulation M
Period” means, for any Transaction, the period commencing on the first day of
the Hedge Period for such Transaction and ending on the last day of the Relevant
Period (as defined below)

9



--------------------------------------------------------------------------------



 



for such Transaction, or such earlier day as elected by GS&Co. and communicated
to Counterparty on such day. “Relevant Period” means, for any Transaction, the
period commencing on the Calculation Period Start Date for such Transaction and
ending on the last Additional Relevant Day (as specified in the related
Supplemental Confirmation) for such Transaction (or, if later, the First
Acceleration Date without regard to any acceleration thereof pursuant to
“Special Provisions for Acquisition Transaction Announcements” below).
     (h) As of the Trade Date, the Prepayment Date, the Initial Share Delivery
Date, the Minimum Share Delivery Date and the Settlement Date, if any, for each
Transaction, Counterparty is not “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)) and Counterparty would be able to purchase a number of
Shares with a value equal to the Prepayment Amount in compliance with the laws
of the jurisdiction of Counterparty’s incorporation.
     (i) Counterparty is not and, after giving effect to any Transaction, will
not be, required to register as an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.
     (j) Counterparty will not take any action or refrain from taking any action
that would limit or in any way materially adversely affect GS&Co.’s rights under
the Agreement, this Master Confirmation, any Supplemental Confirmation or any
Trade Notification.
     (k) Counterparty has not and will not enter into agreements similar to the
Transactions described herein where any initial hedge period, calculation
period, relevant period or settlement valuation period (each however defined) in
such other transaction will overlap at any time (including as a result of
extensions in such initial hedge period, calculation period, relevant period or
settlement valuation period as provided in the relevant agreements) with any
Hedge Period, Relevant Period or, if applicable, any Settlement Valuation Period
under this Master Confirmation. In the event that the initial hedge period,
relevant period, calculation period or settlement valuation period in any other
similar transaction overlaps with any Hedge Period, Relevant Period or, if
applicable, Settlement Valuation Period under this Master Confirmation as a
result of any postponement of the Termination Date or extension of the
Settlement Valuation Period pursuant to “Valuation Disruption” above,
Counterparty shall promptly amend such transaction to avoid any such overlap.
5. Regulatory Disruption. In the event that GS&Co. concludes, in its reasonable
discretion, that it is appropriate with respect to any legal, regulatory or
self-regulatory requirements or related policies and procedures (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by GS&Co.), for it to refrain from purchasing Shares on any
Scheduled Trading Day during the Hedge Period, the Calculation Period or, if
applicable, the Settlement Valuation Period, GS&Co. may by written notice to
Counterparty elect to deem that a Market Disruption Event has occurred on such
Scheduled Trading Day. The notice shall not specify, and GS&Co. shall not
otherwise communicate to Counterparty, the reason for GS&Co.’s election.
6. 10b5-1 Plan. Counterparty represents, warrants and covenants to GS&Co. that:
     (a) Counterparty is entering into this Master Confirmation and each
Transaction hereunder in good faith and not as part of a plan or scheme to evade
the prohibitions of Section 10(b) of, and Rule 10b-5 under the Exchange Act or
any other antifraud or anti-manipulation provisions of the federal or applicable
state securities laws and that it has not entered into or altered and will not
enter into or alter any corresponding or hedging transaction or position with
respect to the Shares. Counterparty acknowledges that it is the intent of the
parties that each Transaction entered into under this Master Confirmation comply
with the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 under
the Exchange Act (“Rule 10b5-1”) and each Transaction entered into under this
Master Confirmation shall be interpreted to comply with the requirements of Rule
10b5-1(c).
     (b) Counterparty will not seek to control or influence GS&Co.’s decision to
make any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3))
under any Transaction entered into under this Master Confirmation, including,
without limitation, GS&Co.’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its

10



--------------------------------------------------------------------------------



 



adoption and implementation of this Master Confirmation, each Supplemental
Confirmation and each Trade Notification under Rule 10b5-1.
     (c) Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation, the relevant Supplemental
Confirmation or Trade Notification must be effected in accordance with the
requirements for the amendment or termination of a “plan” as defined in
Rule 10b5-1(c). Without limiting the generality of the foregoing, any such
amendment, modification, waiver or termination shall be made in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b-5, and no
such amendment, modification or waiver shall be made at any time at which
Counterparty or any officer, director, manager or similar person of Counterparty
is aware of any material non-public information regarding Counterparty or the
Shares.
7. Counterparty Purchases. Counterparty (or any “affiliated purchaser” as
defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall not,
without the prior written consent of GS&Co., directly or indirectly purchase any
Shares (including by means of a derivative instrument), listed contracts on the
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares (including, without limitation, any Rule 10b-18 purchases of blocks
(as defined in Rule 10b-18)) during any Hedge Period or Relevant Period or, if
applicable, Settlement Valuation Period, except through GS&Co.
8. Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:
     (a) Counterparty agrees that it:
     (i) will not during the period commencing on the Trade Date through the end
of the Relevant Period for any Transaction make, or permit to be made, any
public announcement (as defined in Rule 165(f) under the Securities Act) of any
Merger Transaction or potential Merger Transaction unless such public
announcement is made prior to the opening or after the close of the regular
trading session on the Exchange for the Shares;
     (ii) shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) notify GS&Co. following any such
announcement that such announcement has been made; and
     (iii) shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide GS&Co. with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through GS&Co. or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the
announcement date. Such written notice shall be deemed to be a certification by
Counterparty to GS&Co. that such information is true and correct. In addition,
Counterparty shall promptly notify GS&Co. of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. Counterparty acknowledges that any such notice may cause the terms
of any Transaction to be adjusted or such Transaction to be terminated;
accordingly, Counterparty acknowledges that its delivery of such notice must
comply with the standards set forth in Section 6 above.
     (b) GS&Co. in its reasonable discretion may (i) cause the Calculation Agent
to make adjustments to the terms of any Transaction, including, without
limitation, the Termination Date or the Forward Price Adjustment Amount, and/or
suspend the Hedge Period, the Calculation Period and/or any Settlement Valuation
Period or (ii) treat the occurrence of such public announcement as an Additional
Termination Event with Counterparty as the sole Affected Party and the
Transactions hereunder as the Affected Transactions and with the amount under
Section 6(e) of the Agreement determined taking into account the fact that the
Calculation Period or Settlement Valuation Period, as the case may be, had fewer
Scheduled Trading Days than originally anticipated.
     “Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

11



--------------------------------------------------------------------------------



 



9. Special Provisions for Acquisition Transaction Announcements. (a) If an
Acquisition Transaction Announcement occurs on or prior to the Settlement Date
for any Transaction, then the Number of Shares to be Delivered for such
Transaction shall be determined as if the words “less than the Minimum Shares
and not” and “, but not below zero,” were deleted from the definition thereof.
If an Acquisition Transaction Announcement occurs after the Trade Date, but
prior to the First Acceleration Date of any Transaction, the First Acceleration
Date shall be the date of such Transaction Announcement. If the Number of Shares
to be Delivered for any settlement of any Transaction is a negative number, then
the terms of the Counterparty Settlement Provisions in Annex A shall apply.
     (b) “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, or (iv) any other announcement that in the reasonable judgment of
the Calculation Agent may result in an Acquisition Transaction. For the
avoidance of doubt, announcements as used in the definition of Acquisition
Transaction Announcement refer to any public announcement whether made by the
Issuer or a third party.
     (c) “Acquisition Transaction” means (i) any Merger Event (for purposes of
this definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “15% or more” and to “50%” by “75%” and
without reference to the clause beginning immediately following the definition
of Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Counterparty with
or into any third party, (ii) the sale or transfer of all or substantially all
of the assets of Counterparty, (iii) a recapitalization, reclassification,
binding share exchange in respect of 10% or more of the number of Shares then
outstanding or other similar transaction, (iv) any acquisition, lease, exchange,
transfer, disposition (including by way of spin-off or distribution) of assets
(including any capital stock or other ownership interests in subsidiaries) or
other similar event by Counterparty or any of its subsidiaries where the
aggregate consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 20% of the market capitalization of Counterparty and
(v) any transaction in which Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).
10. Acknowledgments. (a) The parties hereto intend for:
     (i) each Transaction to be a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code, a “swap agreement” as defined in
Section 101(53B) of the Bankruptcy Code and a “forward contract” as defined in
Section 101(25) of the Bankruptcy Code, and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(17), 362(b)(27), 362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of
the Bankruptcy Code;
     (ii) the Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;
     (iii) a party’s right to liquidate, terminate or accelerate any
Transaction, net out or offset termination values or payment amounts, and to
exercise any other remedies upon the occurrence of any Event of Default or
Termination Event under the Agreement with respect to the other party or any
Extraordinary Event that results in the termination or cancellation of any
Transaction to constitute a “contractual right” (as defined in the Bankruptcy
Code); and
     (iv) all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).
     (b) Counterparty acknowledges that:

12



--------------------------------------------------------------------------------



 



          (i) during the term of any Transaction, GS&Co. and its affiliates may
buy or sell Shares or other securities or buy or sell options or futures
contracts or enter into swaps or other derivative securities in order to
establish or adjust its hedge position with respect to such Transaction;
          (ii) GS&Co. and its affiliates may also be active in the market for
the Shares other than in connection with hedging activities in relation to any
Transaction;
          (iii) GS&Co. shall make its own determination as to whether, when or
in what manner any hedging or market activities in Counterparty’s securities
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Forward Price and the VWAP
Price;
          (iv) any market activities of GS&Co. and its affiliates with respect
to the Shares may affect the market price and volatility of the Shares, as well
as the Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and
          (v) each Transaction is a derivatives transaction in which it has
granted GS&Co. an option; GS&Co. may purchase shares for its own account at an
average price that may be greater than, or less than, the price paid by
Counterparty under the terms of the related Transaction.
11. Credit Support Documents. The parties hereto acknowledge that no Transaction
hereunder is secured by any collateral that would otherwise secure the
obligations of Counterparty herein or pursuant to the Agreement.
12. Set-off. (a) The parties agree to amend Section 6 of the Agreement by
replacing Section 6(f) in its entirety with the following:
“(f) Upon the designation of an Early Termination Date due to the occurrence of
an Event of Default or Termination Event with respect to a party who is the
Defaulting Party or the sole Affected Party (“X”), the other party (“Y”) will
have the right (but not be obliged) without prior notice to X or any other
person to set-off or apply any obligation of X owed to Y (or any Affiliate of Y)
(whether or not matured or contingent and whether or not arising under the
Agreement, and regardless of the currency, place of payment or booking office of
the obligation) against any obligation of Y (or any Affiliate of Y) owed to X
(whether or not matured or contingent and whether or not arising under the
Agreement, and regardless of the currency, place of payment or booking office of
the obligation). Y will give notice to the other party of any set-off effected
under this Section 6(f).
Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 6(f) shall be
effective to create a charge or other security interest. This Section 6(f) shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).”
     (b) Notwithstanding anything to the contrary in the foregoing, GS&Co.
agrees not to set off or net amounts due from Counterparty with respect to any
Transaction against amounts due from GS&Co. to Counterparty with respect to
contracts or instruments that are not Equity Contracts. “Equity Contract” means
any transaction or instrument that does not convey to GS&Co. rights, or the
ability to assert claims, that are senior to the rights and claims of common
stockholders in the event of Counterparty’s bankruptcy.

13



--------------------------------------------------------------------------------



 



13. (a) Delivery of Shares. Notwithstanding anything to the contrary herein,
GS&Co. may, by prior notice to Counterparty, satisfy its obligation to deliver
any Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one times on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.
     (b) Delivery of Cash. For the avoidance of doubt, nothing in this Master
Confirmation shall be interpreted as requiring Counterparty to deliver cash in
respect of the settlement of the Transactions contemplated by this Master
Confirmation following payment by Counterparty of the relevant Prepayment Amount
and any relevant Counterparty Additional Payment Amount, except in circumstances
where the required cash settlement thereof is permitted for classification of
the contract as equity by EITF 00-19 as in effect on the relevant Trade Date
(including, without limitation, where Counterparty so elects to deliver cash or
fails timely to elect to deliver Shares or Alternative Delivery Property in
respect of the settlement of such Transactions).
14. Early Termination or Prepayment Adjustment. In the event that (a) an Early
Termination Date (whether as a result of an Event of Default or a Termination
Event) occurs or is designated with respect to any Transaction (except as a
result of a Merger Event in which the consideration or proceeds to be paid to
holders of Shares consists solely of cash), if either party would owe any amount
to the other party pursuant to Section 6(d)(ii) of the Agreement (any such
amount, a “Payment Amount”) or (b) the Prepayment Adjustment Amount is greater
than zero, then, in lieu of any payment of such Payment Amount or Prepayment
Adjustment Amount, Counterparty may, no later than the Early Termination Date or
the date on which such Transaction is terminated or the date immediately
preceding the Prepayment Adjustment Date, elect to deliver or for GS&Co. to
deliver, as the case may be, to the other party a number of Shares (or, in the
case of a Merger Event, a number of units, each comprising the number or amount
of the securities or property that a hypothetical holder of one Share would
receive in such Merger Event (each such unit, an “Alternative Delivery Unit”
and, the securities or property comprising such unit, “Alternative Delivery
Property”)) with a value equal to the Payment Amount or the Prepayment
Adjustment Amount, as the case may be, as determined by the Calculation Agent
(and the parties agree that, in making such determination of value, the
Calculation Agent may take into account a number of factors, including the
market price of the Shares or Alternative Delivery Property on the date of early
termination or on the Prepayment Adjustment Date, as the case may be, and, if
such delivery is made by GS&Co., the prices at which GS&Co. purchases Shares or
Alternative Delivery Property to fulfill its delivery obligations under this
Section 14); provided that in determining the composition of any Alternative
Delivery Unit, if the relevant Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash. If such delivery is made by
Counterparty, paragraphs 2 through 7 of Annex A shall apply as if such delivery
were a settlement of the Transaction to which Net Share Settlement applied, the
Cash Settlement Payment Date were the Early Termination Date and the Forward
Cash Settlement Amount were zero (0) minus the Payment Amount owed by
Counterparty.
15. Calculations and Payment Date upon Early Termination. The parties
acknowledge and agree that in calculating the Close-out Amount pursuant to
Section 6 of the Agreement GS&Co. may (but need not) determine losses without
reference to actual losses incurred but based on expected losses assuming a
commercially reasonable (including without limitation with regard to reasonable
legal and regulatory guidelines) risk bid were used to determine loss to avoid
awaiting the delay associated with closing out any hedge or related trading
position in a commercially reasonable manner prior to or sooner following the
designation of an Early Termination Date. Notwithstanding anything to the
contrary in Section 6(d)(ii) of the Agreement, all amounts calculated as being
due in respect of an Early Termination Date under Section 6(e) of the Agreement
will be payable on the day that notice of the amount payable is effective;
provided that if Counterparty elects to receive Shares or Alternative Delivery
Property in accordance with Section 14, such Shares or Alternative Delivery
Property shall be delivered on a date selected by GS&Co as promptly as
practicable.
16. Special Provisions for Counterparty Payments. The parties hereby agree that,
notwithstanding anything to the contrary herein or in the Agreement, in the
event that an Early Termination Date (whether as a result of an Event of Default
or a Termination Event) occurs or is designated with respect to any Transaction
and, as a result, Counterparty owes to GS&Co. an amount calculated under Section
6(e) of the Agreement, such amount shall be

14



--------------------------------------------------------------------------------



 



deemed to be zero; provided that following an Acquisition Transaction
Announcement, this Section 16 shall cease to apply.
17. Claim in Bankruptcy. GS&Co. acknowledges and agrees that this Confirmation
is not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy.
18. General Obligations Law of New York. With respect to each Transaction,
(i) this Master Confirmation, together with the related Supplemental
Confirmation, as supplemented by the related Trade Notification, is a “qualified
financial contract”, as such term is defined in Section 5-701(b)(2) of the
General Obligations Law of New York (the “General Obligations Law”); (ii) such
Trade Notification constitutes a “confirmation in writing sufficient to indicate
that a contract has been made between the parties” hereto, as set forth in
Section 5-701(b)(3)(b) of the General Obligations Law; and (iii) this Master
Confirmation, together with the related Supplemental Confirmation, constitutes a
prior “written contract” as set forth in Section 5-701(b)(1)(b) of the General
Obligations Law, and each party hereto intends and agrees to be bound by this
Master Confirmation and the related Supplemental Confirmation, as supplemented
by the Trade Notification.
19. Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation, each Trade Notification and all matters arising in connection with
the Agreement, this Master Confirmation, each Supplemental Confirmation and each
Trade Notification shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York (without reference to its
choice of laws doctrine other than Title 14 of Article 5 of the New York General
Obligations Law).
20. Offices.
     (a) The Office of GS&Co. for each Transaction is: One New York Plaza, New
York, New York 10004.
     (b) The Office of Counterparty for each Transaction is: 6710 Clayton Road,
Richmond Heights, Missouri 63117.
21. Choice of Dispute Resolution: Counterparty agrees that any and all
controversies that may arise between Counterparty and GS&Co., including, but not
limited to, those arising out of or relating to the Transactions contemplated
hereby, the accounts established in connection with any Transaction, any
activity or claim related to such accounts or the construction, performance, or
breach of the Agreement, this Master Confirmation, and Supplemental Confirmation
or any Trade Notification or any other agreement between Counterparty and GS&Co.
shall be settled by means of either arbitration or litigation in accordance with
the following procedures, unless the parties agree to other procedures in
writing when any dispute arises.
     (a) Dispute Resolution Mechanism. All disputes shall be resolved by
arbitration pursuant to the procedures set forth in subparagraph (b) below
unless Counterparty shall elect that a dispute be resolved by litigation, in
which case the dispute shall be resolved by litigation pursuant to the
procedures set forth in subparagraph (c) below. Counterparty shall make such
election either (i) by instituting litigation if neither party has already
commenced arbitration proceedings, or (ii) by electing to proceed by litigation
in writing by registered mail addressed to GS&Co. at its main office within
fifteen (15) business days of notification that GS&Co. has taken the first step
in the commencement of arbitration proceedings.
     (b) Arbitration. This Confirmation contains a predispute arbitration
clause. By signing an arbitration agreement, the parties agree as follows:
          (i) All parties to this Confirmation are giving up the right to sue
each other in court, including the right to a trial by jury, except as provided
by the rules of the arbitration forum in which a claim is filed.

15



--------------------------------------------------------------------------------



 



          (ii) Arbitration awards are generally final and binding; a party’s
ability to have a court reverse or modify an arbitration award is very limited.
          (iii) The ability of the parties to obtain documents, witness
statements and other discovery is generally more limited in arbitration than in
court proceedings.
          (iv) The arbitrators do not have to explain the reason(s) for their
award.
          (v) The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry.
          (vi) The rules of some arbitration forums may impose time limits for
bringing a claim in arbitration. In some cases, a claim that is ineligible for
arbitration may be brought in court.
          (vii) The rules of the arbitration forum in which the claim is filed,
and any amendments thereto, shall be incorporated into this Confirmation.
Arbitration shall be conducted before The New York Stock Exchange, Inc. (“NYSE”)
or NASD Dispute Resolution (“NASD-DR”), or, if the NYSE and NASD-DR decline to
hear the matter, before the American Arbitration Association, in accordance with
their arbitration rules then in force. The award of the arbitrator shall be
final, and judgment upon the award rendered may be entered in any court, state
or federal, having jurisdiction.
No person shall bring a putative or certified class action to arbitration, nor
seek to enforce any pre-dispute arbitration agreement against any person who has
initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied;
(ii) the class is decertified; or (iii) Counterparty is excluded from the class
by the court.
Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Confirmation except to the extent stated herein.
     (c) Litigation. Any litigation commenced pursuant to this subparagraph must
be instituted in the United States Court for the Southern District of New York,
or in the event such court lacks subject matter jurisdiction, the New York
Supreme Court for the County of New York. Counterparty consents to personal
jurisdiction in New York for purposes of such litigation. Any right to trial by
jury with respect to any claim or action is hereby waived by all parties to this
agreement.”
22. Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.
23. Calculations in Writing. In connection with any calculation, computation or
determination required to be performed by the Calculation Agent or the
Determining Party or any exercise of discretion granted to the Calculation Agent
to alter, amend or adjust the terms of this Master Confirmation or any related
Supplemental Confirmation or Trade Confirmation or any Transaction hereunder,
the Calculation Agent or the Determining Party, as the case may be, shall, at
Counterparty’s request, provide to Counterparty in writing a reasonably detailed
presentation of such calculation, computation, determination or adjustment.

16



--------------------------------------------------------------------------------



 



     Counterparty hereby agrees (a) to check this Master Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, Facsimile No. 212-428-1980/83.

            Yours sincerely,

GOLDMAN, SACHS & CO.
      By:   /s/ David Goldenberg        Authorized Signatory             

Agreed and Accepted By:
PANERA BREAD COMPANY

         
By:
  /s/ Ronald M. Shaich     
 
       
 
  Name: Ronald M. Shaich    
 
  Title:   Chief Executive Officer    





--------------------------------------------------------------------------------



 



SCHEDULE A
SUPPLEMENTAL CONFIRMATION

     
To:
   
 
  Panera Bread Company
 
  6710 Clayton Road
 
  Richmond Heights, MO 63117
 
   
From:
  Goldman, Sachs & Co.
 
   
Subject:
  Capped Accelerated Stock Buyback
 
   
Ref. No:
  [Insert Reference No.]
 
   
Date:
  [Insert Date]
 
   

          The purpose of this Supplemental Confirmation is to confirm the terms
and conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Panera Bread Company (“Counterparty”) (together, the “Contracting
Parties”) on the Trade Date specified below. This Supplemental Confirmation is a
binding contract between GS&Co. and Counterparty as of the relevant Trade Date
for the Transaction referenced below.
1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of [Insert Date] (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.
2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

     
Trade Date:
  [                    ]
 
   
Forward Price Adjustment Amount:
  USD[0.00]
 
   
Hedge Period Start Date:
  [                    ]
 
   
Hedge Period End Date:
  [                    ]
 
   
Scheduled Termination Date:
  As set forth in the Trade Notification, to be the date that immediately
follows the Hedge Period Completion Date by [ ] months (or, if such day is not
an Exchange Business Day, the next following Exchange Business Day).
 
   
First Acceleration Date:
  [                    ]
 
   
Prepayment Amount:
  USD[          ]
 
   
Maximum Hedge Period Reference Price:
  USD[          ]
 
   
Initial Share Delivery Date:
  [                    ]
 
   
Initial Shares:
  [                    ]
 
   
Prepayment Date:
  [                    ]

A-1



--------------------------------------------------------------------------------



 



     
 
   
Minimum Shares:
  As set forth in the Trade Notification, to be a number of Shares equal to (a)
(i) the Prepayment Amount minus (ii) the Prepayment Adjustment Amount divided by
(b) [     ]% of the Hedge Period Reference Price.
 
   
Additional Relevant Days:
  The [     ] Exchange Business Days immediately following the Calculation
Period.
 
   
[Increase/Decrease in Reserved Shares:
  [                    ] Shares]

3. Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during the four full calendar weeks immediately preceding, and
during the calendar week of, the Trade Date.
4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

A-2



--------------------------------------------------------------------------------



 



     Counterparty hereby agrees (a) to check this Supplemental Confirmation
carefully and immediately upon receipt so that errors or discrepancies can be
promptly identified and rectified and (b) to confirm that the foregoing (in the
exact form provided by GS&Co.) correctly sets forth the terms of the agreement
between GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile
No. 212-428-1980/83.

            Yours sincerely,

GOLDMAN, SACHS & CO.

 
      By:           Authorized Signatory             

          Agreed and Accepted By:    
 
        PANERA BREAD COMPANY    
 
       
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



SCHEDULE B
TRADE NOTIFICATION

     
To:
   
 
  Panera Bread Company
 
  6710 Clayton Road
 
  Richmond Heights, MO 63117
 
   
From:
  Goldman, Sachs & Co.
 
   
Subject:
  Capped Accelerated Stock Buyback
 
   
Ref. No:
  [Insert Reference No.]
 
   
Date:
  [Insert Date]
 
   

          The purpose of this Trade Notification is to notify you of certain
terms in the Transaction entered into between Goldman, Sachs & Co. (“GS&Co.”)
and Panera Bread Company (“Counterparty”) (together, the “Contracting Parties”)
on the Trade Date specified below.
     This Trade Notification supplements, forms part of, and is subject to the
Supplemental Confirmation dated as of [Insert Date of Supplemental Confirmation]
(the “Supplemental Confirmation”) between the Contracting Parties, as amended
and supplemented from time to time. The Supplemental Confirmation is subject to
the Master Confirmation dated as of [Insert Date of Master Confirmation] (the
“Master Confirmation”) between the Contracting Parties, as amended and
supplemented from time to time.

     
 
   
Hedge Completion Date:
  [          ]
 
   
Calculation Period Start Date:
  [          ]
 
   
Hedge Period Reference Price:
  USD[          ]
 
   
Initial Share Delivery Valuation Date:
  [          ]
 
   
Initial Shares:
  [          ]
 
   
Minimum Shares:
  [          ]
 
   
Prepayment Adjustment Amount:
  USD[          ]
 
   
Scheduled Termination Date:
  [          ]
 
   

            Yours sincerely,

GOLDMAN, SACHS & CO.

 
      By:           Authorized Signatory             

B-1



--------------------------------------------------------------------------------



 



ANNEX A
COUNTERPARTY SETTLEMENT PROVISIONS
          1. The following Counterparty Settlement Provisions shall apply to the
extent indicated under the Master Confirmation:

     
Settlement Currency:
  USD
 
   
Settlement Method Election:
  Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to GS&Co. in
writing on the date it notifies GS&Co. of its election that, as of such date,
the Electing Party is not aware of any material non-public information
concerning Counterparty or the Shares and is electing the settlement method in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.
 
   
Electing Party:
  Counterparty
 
   
Settlement Method
   
Election Date:
  The earlier of (i) the Scheduled Termination Date and (ii) the Accelerated
Termination Date, as the case may be.
 
   
Default Settlement Method:
  Cash Settlement
 
   
Forward Cash Settlement
   
Amount:
  The Number of Shares to be Delivered multiplied by the Settlement Price.
 
   
Settlement Price:
  The average of the VWAP Prices for the Exchange Business Days in the
Settlement Valuation Period, subject to “Valuation Disruption” as specified in
the Master Confirmation.
 
   
Settlement Valuation Period:
  A number of Scheduled Trading Days selected by GS&Co. in its reasonable
discretion, beginning on the Scheduled Trading Day immediately following the
Termination Date.
 
   
Cash Settlement:
  If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.
 
   
Cash Settlement
   
Payment Date:
  The date one Settlement Cycle following the last day of the Settlement
Valuation Period.
 
   
Net Share Settlement
   
Procedures:
  If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

1



--------------------------------------------------------------------------------



 



          2. Net Share Settlement shall be made by delivery on the Cash
Settlement Payment Date of a number of Shares satisfying the conditions set
forth in paragraph 3 below (the “Registered Settlement Shares”), or a number of
Shares not satisfying such conditions (the “Unregistered Settlement Shares”), in
either case with a value equal to the absolute value of the Forward Cash
Settlement Amount, with such Shares’ value based on the value thereof to GS&Co.
(which value shall, in the case of Unregistered Settlement Shares, take into
account a commercially reasonable illiquidity discount), in each case as
determined by the Calculation Agent.
          3. Counterparty may only deliver Registered Settlement Shares pursuant
to paragraph 2 above if:
          (a) a registration statement covering public resale of the Registered
Settlement Shares by GS&Co. (the “Registration Statement”) shall have been filed
with the Securities and Exchange Commission under the Securities Act and been
declared or otherwise become effective on or prior to the date of delivery, and
no stop order shall be in effect with respect to the Registration Statement; a
printed prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
GS&Co., in such quantities as GS&Co. shall reasonably have requested, on or
prior to the date of delivery;
          (b) the form and content of the Registration Statement and the
Prospectus (including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to GS&Co.;
          (c) as of or prior to the date of delivery, GS&Co. and its agents
shall have been afforded a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities and the results of such investigation are
satisfactory to GS&Co., in its discretion; and
          (d) as of the date of delivery, an agreement (the “Underwriting
Agreement”) shall have been entered into with GS&Co. in connection with the
public resale of the Registered Settlement Shares by GS&Co. substantially
similar to underwriting agreements customary for underwritten offerings of
equity securities, in form and substance satisfactory to GS&Co., which
Underwriting Agreement shall include, without limitation, provisions
substantially similar to those contained in such underwriting agreements
relating to the indemnification of, and contribution in connection with the
liability of, GS&Co. and its affiliates.
          4. If Counterparty delivers Unregistered Settlement Shares pursuant to
paragraph 2 above:
          (a) all Unregistered Settlement Shares shall be delivered to GS&Co.
(or any affiliate of GS&Co. designated by GS&Co.) pursuant to the exemption from
the registration requirements of the Securities Act provided by Section 4(2)
thereof;
          (b) as of or prior to the date of delivery, GS&Co. and any potential
purchaser of any such shares from GS&Co. (or any affiliate of GS&Co. designated
by GS&Co.) identified by GS&Co. shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities
(including, without limitation, the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them); and
          (c) as of the date of delivery, Counterparty shall enter into an
agreement (a “Private Placement Agreement”) with GS&Co. (or any affiliate of
GS&Co. designated by GS&Co.) in connection with the private placement of such
shares by Counterparty to GS&Co. (or any such affiliate) and the private resale
of such shares by GS&Co. (or any such affiliate), substantially similar to
private placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
GS&Co., but whose approval will not be unreasonably withheld, which Private
Placement Agreement shall include, without limitation, provisions substantially
similar to those contained in such private placement purchase agreements

2



--------------------------------------------------------------------------------



 



relating to the indemnification of, and contribution in connection with the
liability of, GS&Co. and its affiliates, and shall provide for the payment by
Counterparty of all fees and expenses in connection with such resale, including
all fees and expenses of counsel for GS&Co., and shall contain representations,
warranties and agreements of Counterparty reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales.
          5. GS&Co., itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to GS&Co. pursuant to paragraph 6 below commencing on
the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by GS&Co., is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”). If the proceeds of any
sale(s) made by GS&Co., the Selling Agent or any underwriter(s), net of any fees
and commissions (including, without limitation, underwriting or placement fees)
customary for similar transactions under the circumstances at the time of the
offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, but without limitation to, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
“Net Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
GS&Co. will refund, in U.S. Dollars, such excess to Counterparty on the date
that is three (3) Currency Business Days following the Final Resale Date, and,
if any portion of the Settlement Shares remains unsold, GS&Co. shall return to
Counterparty on that date such unsold Shares.
          6. If the Calculation Agent determines that the Net Proceeds received
from the sale of the Registered Settlement Shares or Unregistered Settlement
Shares or any Makewhole Shares, if any, pursuant to this paragraph 6 are less
than the absolute value of the Forward Cash Settlement Amount (the amount in
U.S. Dollars by which the Net Proceeds are less than the absolute value of the
Forward Cash Settlement Amount being the “Shortfall” and the date on which such
determination is made, the “Deficiency Determination Date”), Counterparty shall
on the Exchange Business Day next succeeding the Deficiency Determination Date
(the “Makewhole Notice Date”) deliver to GS&Co., through the Selling Agent, a
notice of Counterparty’s election that Counterparty shall either (i) pay an
amount in cash equal to the Shortfall on the day that is one (1) Currency
Business Day after the Makewhole Notice Date, or (ii) deliver additional Shares.
If Counterparty elects to deliver to GS&Co. additional Shares, then Counterparty
shall deliver additional Shares in compliance with the terms and conditions of
paragraph 3 or paragraph 4 above, as the case may be (the “Makewhole Shares”),
on the first Clearance System Business Day which is also an Exchange Business
Day following the Makewhole Notice Date in such number as the Calculation Agent
reasonably believes would have a market value on that Exchange Business Day
equal to the Shortfall. Such Makewhole Shares shall be sold by GS&Co. in
accordance with the provisions above; provided that if the sum of the Net
Proceeds from the sale of the originally delivered Shares and the Net Proceeds
from the sale of any Makewhole Shares is less than the absolute value of the
Forward Cash Settlement Amount then Counterparty shall, at its election, either
make such cash payment or deliver to GS&Co. further Makewhole Shares until such
Shortfall has been reduced to zero.
          7. Notwithstanding the foregoing, in no event shall the aggregate
number of Settlement Shares and Makewhole Shares be greater than the Reserved
Shares minus the amount of any Shares actually delivered by Counterparty under
any other Transaction(s) under this Master Confirmation (the result of such
calculation, the “Capped Number”). Counterparty represents and warrants (which
shall be deemed to be repeated on each day that a Transaction is outstanding)
that the Capped Number is equal to or less than the number of Shares determined
according to the following formula:
A – B

     
Where
  A = the number of authorized but unissued shares of the Counterparty that are
not reserved for future issuance on the date of the determination of the Capped
Number; and
 
   
 
  B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than

3



--------------------------------------------------------------------------------



 



     
 
  Transactions in the Shares under this Master Confirmation) with all third
parties that are then currently outstanding and unexercised.

          “Reserved Shares” means initially, 2,500,000 Shares. The Reserved
Shares may be increased or decreased in a Supplemental Confirmation.

4